Citation Nr: 1827922	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 27, 2012, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from May 1993 to May 1997.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2012 rating decision in which the Department of Veteran Affairs (VA) Denver, Colorado, Regional Office (RO) granted entitlement to service connection for tinnitus at 10 percent disabling, effective March 27, 2012.  The appeal was subsequently transferred to the San Diego, California RO.

The Board notes that in an October 2013 VA Form 9, the Veteran requested a Board hearing.  In a September 2016 notification letter, the Veteran was notified that his hearing was scheduled for October 25, 2016.  The Veteran did not attend the hearing and no reason to reschedule has been submitted.  Therefore, the Board will proceed accordingly.


FINDINGS OF FACT

1.  A November 1998 rating decision denied a claim for service connection for tinnitus.  The Veteran did not complete a substantive appeal for that decision, nor did he raise a claim of clear and unmistakable error in this rating decision, and therefore, this rating decision is final.

2.  The Veteran filed a petition to reopen a claim for service connection for tinnitus on March 27, 2012.  In July 2012, the RO granted service connection with the effective date of March 27, 2012, the date of filing to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 2012, have not been met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.160, 3.400, 20.200, 20.302, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

EARLIER EFFECTIVE DATE

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2)(i). 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.

For an award based on receipt of new and material evidence, other than service treatment records (STRs), received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (i); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r). 

The Veteran contends that the effective date for service connection for tinnitus should be earlier than March 27, 2012.  Specifically, the Veteran asserts that, because he filed a claim for service connection for his tinnitus in April 1998 - less than one year after separation - the effective date for tinnitus should be based either on his separation from service, or alternatively, the previous filing date of the claim.

Turning to the record of evidence, in April 1998, the Veteran filed a claim for service connection for tinnitus.

In May 1998, the Veteran was afforded a VA examination.  The Veteran stated that he had tinnitus which started around 1996.  He went on to report that it was bilateral and periodic, occurring on average about one time per month with a duration of a few seconds.  The examiner did not give a nexus opinion for this claim, but did note that all other pertinent history was negative.

In a November 1998 rating decision, the RO denied entitlement to service connection for tinnitus.  The decision stated that there was no treatment of tinnitus in service.  The decision noted that audiological consultation conducted in the March 1997 service treatment record showed that the Veteran denied tinnitus.  The decision also noted that the undated Hearing Conservation Questionnaire in the service treatment records contains a checkmark in the "no" column next to the category of tinnitus.  The decision went on to state that there was no evidence of acoustic trauma contained in the service treatment records, noting that the Veteran's MOS was computer technician.

In March 2012, the Veteran filed a petition to reopen his claim.  The Veteran stated that, during service, he spent time aboard Navy ships.  He also stated that he served in the scullery for weeks.  The Veteran further asserted that he participated in several firing exercises during his service.

In a May 2012 VA examination, the examiner determined that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.

In a July 2012 RO decision, the RO reopened and granted service connection for tinnitus, effective March 27, 2012, the date of the Veteran's most recent request to reopen the claim.

After review of the record, the Board finds the effective date of March 27, 2012 to be appropriate.  Regarding the November 1998 Rating Decision, the Veteran did not complete a substantive appeal for this decision, nor did he raise a claim of clear and unmistakable error in this rating decision.  Therefore the November 1998 decision is final.

In the Veteran's March 2012 request to reopen, the Veteran stated that he had several instances of noise exposure.  The May 2012 VA examination cited these findings in determining the etiology and nature of the Veteran's tinnitus.  In the July 2012 rating decision, the RO granted the Veteran's claim based on the findings of this examination.  The RO assigned the earliest effective date possible based on the filing to reopen the case after a final disallowance, subsequent to the laws governing the assignment of effective dates as stated in 38 C.F.R. § 3.400.  Therefore, the effective date of March 27, 2012 is appropriate.

For these reasons, an effective date earlier than March 27, 2012 for the Veteran's tinnitus is not warranted.


ORDER

Entitlement to an effective date earlier than March 27, 2012, for service connection for tinnitus is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


